Citation Nr: 0032478	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  97-10 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The propriety of the initial 10 percent rating for the 
veteran's service-connected patellofemoral syndrome with 
degenerative changes of the right knee.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from May 1972 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a March 1996 rating determination by the Roanoke, 
Virginia Regional Office (RO).

The Board notes that the veteran has appealed the initial 
rating assigned for his right knee following the grant of 
service connection for that condition.  In light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (Court) in the recently-issued case Fenderson 
v. West, 12 Vet. App. 119 (1999), the Board has 
recharacterized the issue as one involving the propriety of 
the initial evaluation assigned.  During the pendency of the 
appeal, the rating for the right knee was increased from 
noncompensable to 10 percent from September 19, 1995.  On a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law; it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet.App. 35 (1993).  Thus, the claim 
for a higher evaluation for the right knee remains in 
appellate status before the Board.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

In a September 1997 rating decision the RO assigned a 10 
percent evaluation based upon the criteria in Code 5257, and 
included degenerative changes as a component of the 
disability and rated the disability under Codes 5003-5257 
from September 1995.

A VA General Counsel opinion indicates that 38 C.F.R. § 4.71a 
authorizes the possibility of multiple ratings under Code 
5003 (and therefore Code 5010) and Code 5257, in situations 
where the claimant has arthritis and instability of the knee, 
when the arthritis produces limitation of motion in addition 
to the instability contemplated by Code 5257.  VAOPGCPREC 23-
97 (July 1, 1997).  If the veteran exhibits both recurrent 
subluxation/lateral instability as well as arthritis with 
limitation of motion, then he is entitled to consideration of 
separate compensable ratings under Diagnostic Codes 5010 and 
5257. 

Furthermore the last examination for evaluation purposes was 
conducted by VA in April 1997 and does not provide the 
specificity required by DeLuca v. Brown, 8 Vet.App. 202 
(1995) regarding functional loss due to pain.  Specifically, 
the examination report reflects the VA examiner's findings 
that "range of motion was 0 to 150 degrees with verbal pain 
on full flexion."  However, the examiner did not comment on 
the degree of the veteran's pain on motion of his right knee.  
Therefore, the veteran needs to be afforded another VA 
examination so that his limitation of flexion and extension 
of his right knee can be measured with the examiner 
commenting on when painful motion begins.  The examining 
physician should also note how manifestations such as painful 
motion, weakness, and fatigability limit functional ability 
and range of motion.

If the veteran does not meet the criteria for a zero percent 
rating under either Diagnostic Code 5260 or Diagnostic Code 
5261, there is no additional disability for which a separate 
rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 
1, 1997).  It was also determined that a separate rating for 
arthritis could be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCPREC 09-98 (August 14, 
1998).  Also, the Court has held that where a Diagnostic Code 
is not predicated on limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999), with respect 
to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996). 

Therefore, the veteran should undergo a VA examination-to 
include a review of his claims file and past clinical 
history, with particular attention to the severity of present 
symptomatology, as well as any significant pertinent interval 
medical history since his VA examination in April 1997.  Any 
additional relevant records of VA or private treatment that 
are not currently of record should be obtained and associated 
with the claims file. 

Lastly, it is noted that, in general, the degree of 
impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown , 6 Vet. App. 396, 402 (1994).  However, in Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that the 
rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  The RO, in determining entitlement to a higher 
rating, therefore should consider whether "staged" ratings 
are warranted.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain any additional 
VA or private treatment records 
pertaining to the veteran's service-
connected right knee.  These records 
should include hospital reports, 
physician treatment notes, and any other 
records not previously made a part of the 
claims folder.  Complete copies of all 
records should be associated with the 
claims folder.

3.  In the event the above development 
cannot be obtained, the RO should ensure 
that efforts to obtain the information 
requested above are fully demonstrated in 
the record.

4.  The veteran should undergo a VA 
orthopedic examination.  All indicated 
tests and studies, to include X-rays, 
should be completed and all findings 
reported in detail.  Limitation of motion 
should be specifically reported in 
degrees.  The examiner should also be 
instructed to set forth the history of 
symptoms as reported by the veteran as 
well as all pertinent findings.  The 
examiner should include a detailed 
account of all manifestations of the 
right knee disability found to be 
present.

The claims file, to include any evidence 
added to the record pursuant to paragraph 
#1 of this REMAND, should be made 
available to the examiner prior to the 
examination.  Following the examination 
and a review of the complete record in 
the claims file, the examiner is 
requested to provide detailed responses 
concerning the following questions:

a.  Does the veteran have recurrent 
subluxation or lateral instability 
of the right knee, and if he does, 
can such recurrent subluxation or 
lateral instability be described as 
slight, moderate, or severe?

b.  What is the range of motion of 
the veteran's right knee in terms of 
flexion and extension?

c.  How do the range of motion 
findings of the right knee relate to 
those standards in terms of whether 
any limitation of motion is severe, 
moderate, or slight?

The examiner should provide an accurate 
assessment of the arthritis based upon 
the veteran's complaints of pain, 
particularly pain on motion and 
functional limitation resulting 
therefrom.  The examiner should be asked 
to answer the following questions:

d.  Does the veteran's right knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the right knee is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected right knee 
disorder, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected right knee disorder, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected right knee 
disorder.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
claim in light of all additional evidence 
obtained.  The RO should evaluate the 
veteran's right knee disability under 
38 C.F.R. § 4.71a, to include the 
evaluation of both Codes 5010-5003 and 
5257 if indicated, to the extent 
VAOPGCPREC 23-97 (July 1, 1997) allows 
this.  This review should include 
consideration of the provisions of 38 
C.F.R. §§  4.40, 4.45 and 4.59 as well as 
all information added to the file since 
the last supplemental statement of the 
case.  The RO should consider whether 
"staged" ratings are warranted, in 
accordance with the Court's holding in 
Fenderson, supra.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
addressing the development undertaken 
pursuant to this remand action and citing 
all applicable legal criteria.  The 
veteran and his representative should be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



